              Case 1:19-cv-10059-JGK Document 15 Filed 01/06/20 Page 1 of 2

ii Seyfarth                                                                                     Seyfarth Shaw LLP
                                                                                                 620 Eighth Avenue
                                                                                    New York, New York 10018
                  USDC SONY                                                                       T (212) 218-5500
                  DOCUMENT                                                                        F (212) 218-5526
                  ELECTRONICALLY FILED
                  DOC#                                                                   ssverdlov@seyfarth.com
                  DATE F-ll_E_D_:_-_-/-"--:1._,i&:2:;)P.~~                                        T (212) 218-5547

                                                                                                 www.seyfarth.com

                                                             VI,.,._   e   r-O/L-        {)   t /J 8,,,,0 IF'/V' ,-J         f°' 0
January 6, 2020
                                                             /L65f)(),.I!/        uO           ultlt      CO--f'l,.,/1,./r
VIA ECF
                                                             @- X ('f ✓ !) 60             vD Ff /J!l,v If /{7 1
                                                                                                                     /
Hon. John G. Koeltl
U.S. District Judge
                                                              ,_ 0 ? 0 ,    co,.,,,- f    cJL f-,_,, C € It{} u Ou fl.#(!)
U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 14A
                                                              rD       rtr/vAf0fi7
                                                                                          /
                                                                                                   ..A/f~c_Jr;J        /).
                                                                                                                         I
                                                                                                                                 ')(};JO
                                                                                                                                       j
New York, NY 1120110007
                                                               /If <-r:3Df,.,,.._
Re:     Deleston v. Les Cafes Lacolombe L.L.C. et al.,                     ~O     OfvlJG"-EO,
                                                                           1/ ~ c~/t!~-
        Civil Action No.: 1:19-cv-10059-JGK (S.D.N. Y.)

Dear Judge Koeltl:                                                         1)p-.. ti S D J
                                                                                    0
         This firm represents Defendants La Colombe Torrefaction, Inc. (incorrectly identified in the
Complaint as "Les Cafes Lacolombe L.L.C.") ("La Colombe") and Pony Real Estate LLC
(collectively, "Defendants") in the above-referenced matter. We write with the consent of Plaintiff
Jermaine Deleston ("Plaintiff') to respectfully request: (1) a thirty (30) day extension of time for
Defendants to respond to the Complaint, up to and including February 7, 2020; and (2) a thirty
(30) day adjournment of the Initial Conference presently scheduled for January 30, 2020. This is
Defendants' second request for an extension of Defendants' responsive pleading deadline, and
first request for an adjournment of the Initial Conference.

       By way of background, Plaintiff commenced this action on or about October 30, 2019.
(ECF No. 1.) On December 5, 2019, La Colombe requested a 30-day extension of Defendants'
responsive pleading deadline from December 9, 2019 to January 8, 2020, which the Court
granted. (ECF Nos. 11-12.) On December 9, 2019, the Court issued an Order for an Initial
Conference on January 30, 2020.

        Since the Court granted Defendants' first request for an extension of their responsive
pleading deadline, Defendants have been investigating the allegations in the Complaint and the
physical conditions at the subject property. Defendants are requesting this second extension to
provide them with additional time to investigate the allegations in the Complaint, and to explore a
potential non-litigated resolution of this action with Plaintiff. Defendants are likewise requesting
an adjournment of the Initial Conference so that it occurs after Defendants file their responsive
pleading, and to allow the parties to focus their time and resources on a potential non-litigated
resolution. We have communicated with counsel for Plaintiff, and Plaintiff consents to these
requests.

         We respectfully submit this letter in good faith and not to cause undue delay. The granting
of this application will not impact any other scheduled deadlines We thank the Court for its time
and attention to this matter.


61007909v.2
              Case 1:19-cv-10059-JGK Document 15 Filed 01/06/20 Page 2 of 2

~i Seyfarth                                                        Hon. John G. Koeltl
                                                                     January 6, 2020
                                                                                Page


Respectfully submitted,

SEYFARTH SHAW LLP


Isl Samuel Sverdlov


Samuel Sverdlov


cc:     All counsel of record (via ECF)




61007909v.2
